          Case 1:20-cv-03019-JPO Document 46 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GROWTECH INDUSTRIES LLC,
                     Plaintiff,
                                                                   20-CV-3019 (JPO)
                     -v-
                                                                         ORDER
 MARY MECHANIX L.L.P.,
                                Defendant.


J. PAUL OETKEN, District Judge:

       A telephone conference was held in this case on December 7, 2020. For the reasons

stated on the record, a default judgment will be entered against Defendant as a result of its failure

to comply with the Court’s scheduling orders and failure to participate in discovery. If

Defendant wishes to address the issue of damages to be awarded, it shall file a letter on or before

December 21, 2020, which either (1) attaches any declarations and/or documents supporting its

position on damages, or (2) requests a reasonable extension of time for the filing of such

submission on damages. Counsel for Defendant is directed to provide a copy of this order to

Defendant promptly.

       SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
